DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 13, 2022 has been entered.  Claims 1, 4-7, 11-14, 19, and 22 have been amended.  Claims 26-27 have been cancelled.   Claims 28-29 have been added. Claims 1, 4-7, 11-19, 22-25, and 28-29 have been examined and are currently pending.  
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Allowable Subject Matter
Claims 1, 4-7, 11-19, 22-25, and 28-29 allowed.

Noone et al. US Publication 20140253706 A1 Facial Recognition in Controlled Access Areas Utilizing Electronic Article Surveillance (EAS) System
Noone discloses a method for performing electronic article surveillance includes generating image data using at least one imaging device. The image data is processed in a computer processing device associated with an electronic article surveillance (EAS) pedestal to recognize the presence of a facial image. Based on such processing, data representative of the facial image is selectively communicated to a server at a location remote from the EAS pedestal. Subsequently, a notification is received from the server. The notification is based on an identification analysis involving actions performed at the server to identify a particular person using the facial image data. Thereafter, at least one EAS operation is selectively controlled at the EAS pedestal based on a content of the notification.

Agostinelli et al. US Publication 20030088832 A1 Method and Apparatus for Automatic Selection and Presentation of Information
Agostinelli discloses a system and method for the display of advertising information is provided wherein the system is able to sense the presence and obtain characteristics of individuals in the immediate environment of the display. The system then selects a specific informational content/program to improve the effectiveness of the display device based upon the obtained characteristics of one or more sensed individuals.


Awad et al. US Publication 20170249670 A1 Targeted Advertising and Facial Extraction and Analysis
Awad discloses systems, methods, and devices relating to automatic facial detection and age and/or gender determination. An image source provides a sequence of images of an audience. Each image is analyzed to detect each face in the image. Specific features of each face are then extracted and, from these features, the gender and/or age of the face is determined by referring to previous determination results. Once the age and/or gender of the audience has been determined, a server can then select which advertisement spots can be presented to the audience. This may be done by having the server request access to a database of available advertising spots, submits specific parameters as the basis for the selection of the advertisement. Image source, image processing subsystems, advertisement displays and advertisements databases can be collocated or distributed over various network resources.

Wu US Publication 20170178190 A1 Advertisement Device and Advertisement Displaying Method
Wu discloses an advertisement device includes a detecting unit, an image capturing unit, a voice receiving unit, a processing unit, a transmission unit and a displaying unit. The detecting unit detects a moving target in a preset range. The image capturing unit shoots the moving target in a static state to generate a target image. The target image includes a face image and a body image. The voice receiving unit receives an inquiry voice message from the moving target. The processing unit generates user identification data and advertisement classification data. The transmission unit transmits the user identification data and the advertisement classification data to a cloud database. The display unit receives and displays at least one advertisement data from the cloud database. 

The present invention discloses an EAS pedestal system includes a video display device and a video camera supported on an EAS pedestal housing. The video camera is oriented to facilitate capture of video images.  The video images include facial images associated with a plurality of human faces under conditions where the human faces are positioned to observe the video display device. The system applies an analytical process to determine when an imaged human face is looking toward the video display device. The system then determines one or more human demographic traits based on the facial images and adaptively selects advertising content to be displayed based on information derived from the analytical process.

Claim 1 is allowed because the best prior art of record Noone, Agostinelli, Awad, and Wu alone or in combination, fails to teach or suggest or otherwise make obvious, all the limitations comprising:
interrupt displaying the content on the at least one video display device responsive to the presence of the EAS tag in the portal zone, and instead display graphic content that creates an appearance of an EAS pedestal on the at least one video display device.

Independent claim 19 is allowed based on a similar rationale.  Dependent claims 4-7, 11-18, 22-25, and 28-29 are allowable based on the same rationale as the claims from which they depend.

The Examiner notes the applicant’s invention is directed to patent eligible subject matter under
35 U.S.C. 101. The additional limitations when considered as an ordered combination demonstrates a technologically rooted solution to a network-centric problem and amounts to ‘significantly more’ than an abstract idea. The applicant has incorporated the features of EAS sensor, video display, video camera, computer processing system, electronic article surveillance, signal, and portal zone it is a network centric invention. Additionally, the claims do not recite the performance of some business practice known from the pre-Internet world with the requirement to perform it on the Internet.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Miller US Publication 20210097823 A1 Methods and Systems for Pedestal Projecting in a Retail Environment (previously cited)
Miller discloses “In another aspect, the image projectors 202a and 202b may store content to be projected by each projector. For example, content may be supplied to the image projectors 202a and 202b by a wired or wireless connection, for example, the logo of a retailer may be loaded and stored on each image projector. Each projector may have self-contained content stored on memory. In an aspect, and as described above, based on a signal from the pedestal scanners 204a and 204b to the server 210 that an item is being stolen, an alert may be triggered by the server 210 to the image projectors 202a and 202b to project a specific image or content stored on their respective internal memory. In another aspect, and as described above, based on a signal from the pedestal scanners 204a and 204b to the server 210 and the image projectors 202a and 202b, that an item is being stolen, an alert may be triggered by the pedestal scanners 204a and 204b to the image projectors 202a and 202b directly to project a specific image or content stored on their respective internal memory. For example, the alert signal may trigger the image projectors 202a and 202b to project the image or content directed to attempting to alert of the potential theft (e.g., a stop sign, a red colored “X”, or the words “STOP”).” (paragraph 0026).

Lottes, S. (1992). What's in store with EAS, Security Management
Lottes discloses according to a Shearson Lehman Hutton report on point-of-sale (POS) security stocks, during periods of slow to moderate economic growth, installing an electronic article surveillance (EAS) system is one way a store can make up for stagnant revenues. EAS emerged as a cost-effective weapon because of the drawbacks associated with such a loss prevention practices as locking or chaining merchandise and increasing the number of security officers. Three predominant technologies are used by EAS systems: microwave, magnetic, and radio frequency (RF).

Bergman US Publication 20210097832 A1 Systems and Methods for Repeat Offender Anti-Theft Notification
Bergman discloses, “In some instances, the individual 110 may steal or not purchase the item 112, therefore the electronic tag 114 is not deactivated or removed. In this case, when the individual 110 exits from the establishment 102, the pedestal scanners 108a and 108b may detect that the item 112 with the electronic tag 114 is located near the scanners, and that the item 112 is being carried out of the establishment 102 without having been purchased by the individual 110. As such, the pedestal scanners 108a and 108b and/or the control system 120 may activate one or more notification devices 109, such as an audio alarm device, a strobe or flashing light device, and/or a notification message sent to security or store personnel to notify the personnel about the security event or potential theft.” (paragraph 0028).


Bergman US Publication 20190180587 A1 Shielded Pedestal with See-Thru Capability (previously cited)
Bergman discloses systems and methods for operating a pedestal of an Electronic Article Surveillance (“EAS”) system. The methods comprise: performing tag detection operations by a circuit of a first pedestal to detect an active security tag located in an EAS detection zone of the EAS system; and performing open-look operations by the circuit of the first pedestal simultaneously with the tag detection operations, where the open-look operations cause a portion of the first pedestal that is formed of an opaque material (1) to appear at least partially transparent or (2) to appear as if the portion has at least one aperture formed therethrough.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L HAMILTON whose telephone number is (571)270-1837. The examiner can normally be reached Monday-Thursday 9:30-5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571)270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW L HAMILTON/Primary Examiner, Art Unit 3682